DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed September 20, 2022 has been entered. Claims 1, 3, 5-6, and 17 have been amended; claims 11-16 have been withdrawn; and claims 1-10 and 17-20 are examined herein.

Status of the Rejection
Applicant’s amendments to the drawings and claims have overcome each drawing and claim objections previously set forth in the Non-Final Office Action mailed May 20, 2022. 
Applicant’s amendments to the claims have overcome claim rejections under  35 U.S.C. § 112(b) for claims 1, 3, 5-10, and 17-20 previously set forth in the Non-Final Office Action mailed May 20, 2022. 
35 U.S.C. § 112(b) rejection for claims 2 and 4 are maintained and modified only in response to the amendments to the claims.
All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4, claims 2 and 4 recite “the one or more inert measurement electrodes”, which lack antecedent basis. It is further indefinite because claim 1 has been amended to recite “at least ten inert measurement electrodes”, which makes claims 2 and 4 indefinite since they recite the possibility of only one inert measurement electrode. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nivens et al. (US 5487981A), and in view of Gu (US 20140048424A1). Further evidence is provided by Karube et al.(US 6113762A). 

Regarding claim 1, Nivens teaches a method of monitoring microbial activity in an environment (method of detecting/identifying microbial contamination in ultra-pure water (title)), the method comprising the steps of: 
providing a reference electrode (a silver/silver chloride or calomel reference electrode fashioned into a Luggin probe (Col. 8, Ln 49-52)); 
providing one inert measurement electrode in the environment (gold pad 76 (Col. 8, Ln 45-50). Gold is inert according to Karube’s disclosure “the conductor may be made of any material as long as it is stable, highly electroconductive, and substantially innocuous to the microorganisms, and may include metals such as platinum, gold and silver, and carbonaceous materials such as graphite and carbon” (Karube, Col. 5, Ln 22-26)); 
measuring a high impedance voltage between the reference electrode and the measurement electrode to monitor microbial activity (The open circuit potential is determined by measuring the potential difference between the gold top electrode pad 76 and a reference electrode in the contamination mass detector 16 or with the open circuit potential detector 20, via working and reference electrodes (Col. 8, Ln 45-49). The open circuit potential is measured over time in response to the growth of different bacterial and combinations of bacteria on the surfaces (Col. 5, Ln 6-8). Col.3 Ln 35- 67 explain the correlation between the microbial contamination in the solution with the open circuit potential. The microbial contamination in the solution corresponds to the claimed microbial activity. The open circuit potential corresponds to the high impedance voltage of this instant application); 
wherein microorganisms form a biofilm that is attached to the inert measurement electrode (Fig.2 shows that a microbial biofilm 72 grows upon the top electrode pad 76 (Col. 5 Ln63-64)), and 
wherein the high impedance voltage is greater than 100 megaohms (The open circuit potential is determined by measuring the potential difference between the gold top electrode pad 76 and a reference electrode in the contamination mass detector 16 or with the open circuit potential detector 20, via working and reference electrodes (Col. 8, Ln 45-49). Since there is no current passing through during the open circuit voltage measurement, the impedance is infinity, and meets the recited limitation of this instant claim. This position is supported by the instant specification Para. 0021 which describes an open circuit as a high impedance voltage). 

However, Nivens only discloses one inert measurement electrode and measuring open circuit potential between the reference electrode and the measurement electrode. Therefore, Nivens does not teach: (1) a network of at least ten inert measurement electrodes; (2) measuring a high impedance voltage between the reference electrode and each of the measurement electrodes; (3) wherein microorganisms form a biofilm that is attached to each of the inert measurement electrodes; (4) monitoring microbial activity between different locations; and (5) comparing measured high impedance voltage measurements of each of the inert measurement electrodes to characterize microbial activity between the different locations in the environment.
Gu teaches methods and devices for the detection of corrosive biofilms and microbiologically influenced (MIC) corrosion rates based upon the electrogenicity of the biofilms. The device comprises a passive sensor having at least one first electrode, at least one second electrode, and an external circuit for electrically connecting the first electrode to the second electrode (Abstract). Fig.12 shows a sensor array comprising 12 measurement electrode pairs for passively detecting whether multiple liquid samples can form electrogenic biofilms [paras. 0034, 0105-0106].  Figure 15 shows the voltage outputs for three cases: live biofilm, biofilm killed, and without biofilm. Without a live biofilm on the graphite cathode electrode, the voltage output decayed relatively quickly toward zero. In the case of the live biofilm, the voltage output increased and then started to decrease slowly [para. 0116]. When the sensor detects a sustainable voltage, this indicates the presence of an electrogenic and corrosive biofilm, and can also indicate the type of electrogenic and corrosive biofilm by comparing the measured voltage to voltages of known electrogenic and corrosive biofilm compositions [para. 0091]. The method may further comprise the step of comparing a measured electrical characteristic to electrical characteristics associated with known corrosive biofilm compositions to determine the type of corrosive biofilm present. For example, the measured voltage may be compared to the voltages of know corrosive biofilm compositions, and a measured voltage similar to the voltage of a known biofilm provides an indication of the type of biofilm present [para.0110]. The term “electrical characteristic,” as used herein, refers to an electrical quantity, such as voltage, electric current, electrical resistance, open circuit voltage, etc. [para. 0053].  Therefore, Gu teaches a method of monitoring microbial activity by using: (1) a network of at least ten measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (2) measuring a high impedance voltage (i.e., open circuit voltage) between the reference electrode and each of the measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (3) wherein microorganisms form a biofilm that is attached to each of the measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (4) monitoring microbial activity between different locations (as shown in Fig.12, each of the measurement electrodes is positioned in each of the wells having different locations); and (5) comparing measured high impedance voltage measurements of each of the measurement electrodes to characterize microbial activity between the different locations in the environment (comparing microbial activities in the sensor array as shown in Fig.12; comparing microbial activities of live biofilm, biofilm killed, and without biofilm as shown in Fig.15). 
Nivens and Gu are considered analogous art to the claimed invention because they are in the same field of microbial biofilm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Nivens by measuring microbial activity with a sensor array comprising 12 measurement electrodes in the environment, because the sensor array would allow to screen multiple suspected biofilm-forming liquid samples simultaneously, and is convenient to use and is field deployable ([para. 0106] in Gu). Furthermore, a network of at least ten inert measurement electrodes instead of only one inert measurement electrode would constitute a mere duplication of parts that would yield the predictable result of open circuit voltage between each inert measurement electrode and the reference electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). 
With the network of at least ten inert measurement electrodes in the environment and the above teachings of Gu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor array comprising at least ten inert measurement electrodes disposed at different locations to have microorganisms forming a biofilm that is attached to each of the measurement electrodes; measuring a high impedance voltage (i.e., open circuit voltage) between the reference electrode and each of the measurement electrodes for monitoring microbial activity between different locations; and comparing measured high impedance voltage measurements of each of the measurement electrodes to characterize microbial activity between the different locations in the environment, as taught by Gu. Because Gu teaches wherein the sensor array would allow to screen multiple suspected biofilm-forming liquid samples simultaneously, and is convenient to use and is field deployable [para. 0106].

Regarding to claim 2, modified Nivens teaches the method of claim 1. Nivens further teaches wherein the biofilm comprises one or more of bacteria, fungi, and algae that form a community on a surface of the at least one of the one or more inert measurement electrodes (bacteria and combination of bacteria (Col. 5, Ln 9); Fig.6a and 6b shows the open circuit potential with colonization of a carbon steel working electrode by different bacteria and combinations of bacteria (Col. 8, Ln 52-55); algae, fungi and bacterial (Col. 9 Ln 5-10)).  Note: for the purpose of examination, Examiner interprets “one of the one or more inert measurement electrodes” as “one of the inert measurement electrodes”.

Regarding claim 3, modified Nivens teaches the method of claim 1, wherein the reference electrode comprises a cathode assembly within the environment (Nivens teaches wherein the reference electrodes is a silver/silver chloride or calomel reference electrode fashioned into a Luggin probe (Col. 8, Ln 49-52), which is a cathode assembly. The reference electrode is in the contamination mass detector 16 which has the solution, as shown in Fig.2 (Col. 8, Ln 45-48), therefore, it is within the environment). 

Regarding claim 4, modified Nivens teaches the method of claim 1. Nivens does not teach the step of measuring comprises measuring a potentiometric wave pattern and/or a potentiometric pulsing pattern generated by microbial activity in the environment or on the biofilm on a surface of the at least one of the one or more inert measurement electrodes. 
However, Gu does teach wherein a Gamry PC3™ potentiostat was used to measure the voltage output across the external load [para. 0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Nivens by measuring a potentiometric wave pattern and/or a potentiometric pulsing pattern generated by microbial activity in the environment or on the biofilm on a surface of at least one of the inert measurement electrodes, as taught by Gu, because the electrical characteristic measured by the sensor may be compared to electrical characteristics of known biofilm compositions on the same type of electrode surface for determining the type of biofilm present (claim 8 of Gu; live or dead bacterial shown in Fig.15 of Gu). 
Note: for the purpose of examination, Examiner interprets “one of the one or more inert measurement electrodes” as “one of the inert measurement electrodes”.

Regarding claim 5, modified Nivens teaches the method of claim 1.  Nivens further teaches wherein the method further comprising a step of transforming measurement information from the step of measuring the high impedance voltage into total signal information for each of the inert measurement electrodes (The open circuit potential is measured over time in response to the growth of different bacterial and combinations of bacteria on the surfaces, as shown in Figs. 6a and 6b (Col. 5, Ln 6-8). There is a correlation between the open circuit potential and the microbial contamination, and the measured open circuit potential is transformed into quantitative measures of microbes present in the microbial films indicated by the monitoring step and the detection step (claims 1, 4, 12 and 13). The measured open circuit voltage is a collective total signal information for each of the inert measurement electrodes). 

Regarding claim 6, Modified Nivens teaches the method of claim 1, wherein the reference electrode is within the environment and coupled to a snorkel (Nivens teaches wherein the reference electrode is in the contamination mass detector 16 which has the solution, as shown in Fig.2 (Col. 8, Ln 45-48). The reference electrode is coupled to a snorkel (input sidestream pipeline 14 in Fig.2 (Col. 4, Ln 55)). In the alternative, Gu teaches wherein Fig. 12 shows that both the measurement electrode  and the reference electrode are disposed in the environment (i.e., the same medium) [para. 0105]. Figs. 5b and 6b show “Air in” to the chamber of the Pt Cathode, which is interpreted as a snorkel. Thus, Gu also teaches wherein the reference electrode is within the environment and coupled to a snorkel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method in modified Nivens to place the reference electrode within the environment and coupled to a snorkel, as taught by Gu. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]). 

Regarding claim 7,  modified Nivens teaches the method of claim 1. However, Nivens does not teach wherein the reference electrode is external to the environment. 
Gu teaches wherein Fig.4 shows that the device comprises a chamber divided into anode compartment and cathode compartment which are separated by a proton exchange membrane (PEM), and an external circuit for electrically connecting the anode electrode to the cathode electrode [para. 0065]. The cathode electrode is equivalent to the reference electrode in this application. The reference electrode is external to the environment, which is the solution in the anode chamber. Furthermore, Fig. 6 shows an online anodic biofilm sensor wherein the pipeline fluid is used as the medium in the anodic chamber for the biofilm coating or partially coating the anode, while the cathode is in another chamber separated from the anodic chamber by a PEM [paras. 0076-0077]. The environment is the pipeline fluid, and the reference electrode (i.e., the cathode) is external to the environment. Thus, Gu teaches  wherein the reference electrode is external to the environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the reference electrode placed inside the environment of modified Nivens by a reference electrode placed outside the environment, as taught by Gu, because both are recognized in the art as suitable reference electrodes for microbial analysis and would provide the obvious and predictable result of providing a stable reference potential. Furthermore, the simple substitution of one known element for another (i.e., one external reference electrode for internal reference electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of open circuit potential) [MPEP § 2143(B)]. 

Regarding to claim 8, modified Nivens teaches the method of claim 1, wherein the environment comprises a living organism (Nivens teaches the growth of different bacteria and combination of bacteria, which is a living organism (Col. 5, Ln 9)). 

Regarding to claim 9, modified Nivens teaches the method of claim 1, wherein the environment comprises a natural environment (Nivens teaches seawater (Col.2, Ln 20), which is a natural environment). 

Regarding claim 10,  modified Nivens teaches the method of claim 1, wherein the environment comprises waste water (Nivens further teaches wherein the invention can be used in other systems containing ultra-pure water, and can be used in the analysis of municipal or any water system (Col. 9, Ln 26-28). The municipal water system includes all water treated/supplied by a municipality. Thus, Nivens teaches wherein the environment comprises waste water).  


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nivens et al. (US 5487981A) in view of Gu (US 20140048424A1) and Logan (Exoelectrogenic bacteria that power microbial fuel cells, Nature Reviews Microbiology, 2009, 7, 375-381). Further evidence is provided by Karube et al.(US 6113762A). 

Regarding claim 17, Nivens teaches a method of monitoring microbial activity in an environment (method of detecting/identifying microbial contamination in ultra-pure water (title)), the method comprising the steps of: 
providing a reference electrode (a silver/silver chloride or calomel reference electrode fashioned into a Luggin probe (Col. 8, Ln 49-52)); 
providing an inert measurement electrode in the environment (gold pad 76 (Col. 8, Ln 45-50). Gold is inert according to Karube’s disclosure “the conductor may be made of any material as long as it is stable, highly electroconductive, and substantially innocuous to the microorganisms, and may include metals such as platinum, gold and silver, and carbonaceous materials such as graphite and carbon” (Karube, Col. 5, Ln 22-26)); 
measuring a high impedance voltage between the reference electrode and the measurement electrode to monitor microbial activity (The open circuit potential is determined by measuring the potential difference between the gold top electrode pad 76 and a reference electrode in the contamination mass detector 16 or with the open circuit potential detector 20, via working and reference electrodes (Col. 8, Ln 45-49). The open circuit potential is measured over time in response to the growth of different bacterial and combinations of bacteria on the surfaces (Col. 5, Ln 6-8). Col.3 Ln 35- 67 explains the correlation between the microbial contamination in the solution with the open circuit potential. The microbial contamination in the solution corresponds to the claimed microbial activity. The open circuit potential corresponds to the high impedance voltage of this instant application), 
wherein microorganisms form a biofilm that is attached to the inert measurement electrode (Fig.2 shows that a microbial biofilm 72 grows upon the top electrode pad 76 (Col. 5 Ln 63-64)), and
wherein the high impedance voltage is greater than 100 megaohms (The open circuit potential is determined by measuring the potential difference between the gold top electrode pad 76 and a reference electrode in the contamination mass detector 16 or with the open circuit potential detector 20, via working and reference electrodes (Col. 8, Ln 45-49). Since there is no current passing through during the open circuit voltage measurement, the impedance is infinity, and meets the recited limitation of this instant claim. This position is supported by the instant specification Para. 0021 which describes an open circuit as a high impedance voltage). 

However, Nivens only discloses one inert measurement electrode and measuring open circuit potential between the reference electrode and the measurement electrode. Therefore, Nivens does not teach: (1) a network of inert measurement electrodes; (2) wherein microorganisms form a biofilm that is attached to each of the inert measurement electrodes; (3) measuring a high impedance voltage between the reference electrode and each of the measurement electrodes; and (4) comparing measured high impedance voltage measurements of two or more of the inert measurement electrodes to monitor the microbial communication between locations in the environment.  
Gu teaches methods and devices for the detection of corrosive biofilms and microbiologically influenced (MIC) corrosion rates based upon the electrogenicity of the biofilms. The device comprises a passive sensor having at least one first electrode, at least one second electrode, and an external circuit for electrically connecting the first electrode to the second electrode (Abstract). Fig.12 shows a sensor array comprising 12 measurement electrode pairs for passively detecting whether multiple liquid samples can form electrogenic biofilms [paras. 0034, 0105-0106].  Figure 15 shows the voltage outputs for three cases: live biofilm, biofilm killed, and without biofilm. Without a live biofilm on the graphite cathode electrode, the voltage output decayed relatively quickly toward zero. In the case of the live biofilm, the voltage output increased and then started to decrease slowly [para. 0116]. When the sensor detects a sustainable voltage, this indicates the presence of an electrogenic and corrosive biofilm, and can also indicate the type of electrogenic and corrosive biofilm by comparing the measured voltage to voltages of known electrogenic and corrosive biofilm compositions [para. 0091]. The method may further comprise the step of comparing a measured electrical characteristic to electrical characteristics associated with known corrosive biofilm compositions to determine the type of corrosive biofilm present. For example, the measured voltage may be compared to the voltages of know corrosive biofilm compositions, and a measured voltage similar to the voltage of a known biofilm provides an indication of the type of biofilm present [para.0110]. The term “electrical characteristic,” as used herein, refers to an electrical quantity, such as voltage, electric current, electrical resistance, open circuit voltage, etc. [para. 0053].  Therefore, Gu teaches a method of monitoring microbial activity by using: (1) a network of twelve  measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (2) wherein microorganisms form a biofilm that is attached to each of the measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (3) measuring a high impedance voltage (i.e., open circuit voltage) between the reference electrode and each of the measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (4) monitoring microbial activity between different locations in the environment (as shown in Fig.12, each of the measurement electrodes is positioned in each of the wells having different locations); and (5) comparing measured high impedance voltage measurements of two or more of the measurement electrodes to monitor the microbial activity between locations in the environment (comparing microbial activities in the sensor array as shown in Fig.12; comparing microbial activities of live biofilm, biofilm killed, and without biofilm as shown in Fig.15). 
Nivens and Gu are considered analogous art to the claimed invention because they are in the same field of microbial biofilm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Nivens by measuring microbial activity with a sensor array of 12 inert measurement electrodes in the environment, as taught by Gu, because the sensor array would allow to screen multiple suspected biofilm-forming liquid samples simultaneously, and is convenient to use and is field deployable ([para. 0106] in Gu). Furthermore, a network of inert measurement electrodes instead of only one inert measurement electrode would constitute a mere duplication of parts that would yield the predictable result of open circuit voltage between each inert measurement electrode and the reference electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). 
With the network of inert measurement electrodes in the environment and the above teachings of Gu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor array comprising twelve inert measurement electrodes disposed at different locations to have microorganisms forming a biofilm that is attached to each of the measurement electrodes; measuring a high impedance voltage (i.e., open circuit voltage) between the reference electrode and each of the measurement electrodes for monitoring microbial activity between different locations; and comparing measured high impedance voltage measurements of two or more of the measurement electrodes to monitor the microbial activity between locations in the environment, as taught by Gu. Because Gu teaches wherein the sensor array would allow to screen multiple suspected biofilm-forming liquid samples simultaneously, and is convenient to use and is field deployable [para. 0106].
Modified Nivens still fails to teach the limitation of monitoring microbial communication. 
Logan teaches exoelectrogenic bacteria that powers microbial fuel cells (title), and further teaches the underlying reasons for exocellular electron transfer including cellular respiration and possible cell-cell communication (Abstract). A third possible reason for exogenous electron transfer, and one that has not yet been examined experimentally, relates to a possible role of electron transfer for cell–cell communication. The finding that bacteria within a biofilm communicate through quorum sensing chemicals is well established. The details is discussed in the 2nd paragraph on page 376. Therefore, the measured electrical characteristics of microbial fuel cell is related to the microbial communication. 
Modified Nivens and Logan are considered analogous art to the claimed invention because they are in the same field of microbial biofilm. Given the teachings of Logan regarding the relationship between the measured electrical characteristics of microbial fuel cell and the microbial communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of modified Nivens for monitoring microbial communication. Furthermore, one of ordinary skill in the art would recognize that this would provide a simple method for monitoring microbial communication. 

Regarding claims 18-20, modified Nivens teaches the method of claim 17, and further teaches wherein the step of comparing comprises comparing total signal information for each of the inert measurement electrodes, of instant claim 18; wherein the step of comparing is used to characterize the environment, of instant claim 19; and wherein the step of comparing is used to characterize microbial activity within the environment, of instant claim 20 (modified Nivens teaches the step of comparing, as outlined in the rejected claim 17. The measured electrical characteristics (i.e., the open circuit voltage) is a collective total signal information for each of the inert measurement electrodes, which is used as quantitative measures of microbes present in microbial biofilms indicated by the monitoring step and the detecting step (claim 1 in Nivens). In the alternative, the electrical characteristics is used to determine whether the biofilm is electrogenic (claim 1 in Gu), and the type of corrosive biofilm present (claim 8 in Gu). Gu further teaches wherein Fig.15 compares the voltage outputs of three cases: live biofilm, biofilm killed, and without biofilm. Without a live biofilm on the graphite cathode electrode, the voltage output decayed relatively quickly toward zero. In the case of the live biofilm, the voltage output increased and then started to decrease slowly [para. 0116]). 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 7-12, filed 9/20/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument #1:
Applicant argues that Nivens does not teach or suggest the amended features in claim 1: “monitoring microbial activity between different locations in an environment”, ”providing a network of at least ten inert measurement electrodes in the environment”,  “measuring a high impedance voltage between the reference electrode and each of the measurement electrodes to monitor microbial activity”, and “comparing measured high impedance voltage measurements of each of the inert measurement electrodes to characterize microbial activity between the different locations in the environment”. Ackland and Karube cannot cure any of the deficiencies of Nivens noted above.
Examiner’s Response #1:
Applicant’s arguments with respect to the amended features in claim 1 have been considered but are moot in view of the new grounds of rejection of claim 1 above. Gu (US 20140048424A1) teaches a method of monitoring microbial activity by using: (1) a network of at least ten measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (2) measuring a high impedance voltage (i.e., open circuit voltage) between the reference electrode and each of the measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (3) wherein microorganisms form a biofilm that is attached to each of the measurement electrodes as shown in Fig.12 [paras. 0034, 0105-0106]; (4) monitoring microbial activity between different locations (as shown in Fig.12, each of the measurement electrodes is positioned in each of the wells having different locations); and (5) comparing measured high impedance voltage measurements of each of the measurement electrodes to characterize microbial activity between the different locations in the environment (comparing microbial activities in the sensor array as shown in Fig.12; comparing microbial activities of live biofilm, biofilm killed, and without biofilm as shown in Fig.15). Therefore, Gu teaches the claimed features that Nivens does not teach. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Nivens by measuring microbial activity with a sensor array comprising 12 measurement electrodes in the environment, because the sensor array would allow to screen multiple suspected biofilm-forming liquid samples simultaneously, and is convenient to use and is field deployable ([para. 0106] in Gu). Furthermore, a network of at least ten inert measurement electrodes instead of only one inert measurement electrode would constitute a mere duplication of parts that would yield the predictable result of open circuit voltage between each inert measurement electrode and the reference electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). With the network of at least ten inert measurement electrodes in the environment and the above teachings by Gu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor array comprising at least ten inert measurement electrodes disposed at different locations to have microorganisms forming a biofilm that is attached to each of the measurement electrodes; measuring a high impedance voltage (i.e., open circuit voltage) between the reference electrode and each of the measurement electrodes for monitoring microbial activity between different locations; and comparing measured high impedance voltage measurements of each of the measurement electrodes to characterize microbial activity between the different locations in the environment, as taught by Gu. Because Gu teaches wherein the sensor array would allow to screen multiple suspected biofilm-forming liquid samples simultaneously, and is convenient to use and is field deployable [para. 0106].
Applicant’s Argument #2:
Regarding claims 4 and 7, Applicant argues that the method illustrated in Figs. 14 and 15 in Gu does not disclose or suggest a method that includes “monitoring microbial activity between different locations in an environment” or ”providing a network of at least ten inert measurement electrodes in the environment” or “measuring a high impedance voltage between the reference electrode and each of the measurement electrodes to monitor microbial activity” or “comparing measured high impedance voltage measurements of each of the inert measurement electrodes to characterize microbial activity between the different locations in the environment”. Therefore, Gu cannot cure the deficiencies of Nivens noted above. Furthermore, Gu does not disclose or suggest "measuring a potentiometric wave pattern and/or a potentiometric pulsing pattern generated by microbial activity in the environment or on the biofilm on a surface of the at least one of the one or more inert measurement electrodes," as set forth in claim 4. Further, Gu discloses the reference electrode within the environment during such measurements illustrated in Figs 14 and 15. The reference does not disclose or suggest "wherein the reference electrode is external to the environment" during measurements.
Examiner’s Response #2:
Applicant’s arguments with respect to the claims 4 and 7 have been considered but are moot in view of the new grounds of rejection. First, Gu does cure the deficiencies of Nivens, as outlined in the new ground of the rejected claim 1 and the Examiner’s response #1 above. Second, Gu does disclose the use of a Gamry PC3™ potentiostat to measure the voltage output across the external load, which records a potentiometric wave pattern and/or a potentiometric pulsing pattern generated by microbial activity in the environment or on the biofilm on a surface of the inert measurement electrodes. Third, Gu does teach wherein the measurement electrode and the reference electrode are in separate compartments separated by PEM such as Figs. 4-6. For example, Fig. 6 shows an online anodic biofilm sensor wherein the pipeline fluid is used as the medium in the anodic chamber for the biofilm coating or partially coating the anode, while the cathode is in another chamber separated from the anodic chamber by a PEM [paras. 0076-0077]. The measurement electrode is in environment (i.e., the pipeline fluid), while the reference electrode is external to the pipeline fluid, therefore, it is external to the environment. 
Applicant’s Argument #3:
Regarding claims 17-20, Applicant argues that cited references fail to teach and suggest the limitations: providing a network of inert measurement electrodes in the environment; measuring a high impedance voltage between the reference electrode and each of the measurement electrodes to monitor microbial activity; and comparing measured high impedance voltage measurements of two or more of the inert measurement electrodes to monitor the microbial communication between locations in the environment, wherein microorganisms form a biofilm that is attached to each of the inert measurement electrodes, and wherein the high impedance voltage is greater than 100 megaohms. 
Examiner’s Response #3:
Applicant’s arguments with respect to the claims 17-20 have been considered but are moot in view of the new grounds of rejection. First, Nivens teaches the limitation wherein the high impedance voltage is greater than 100 megaohms, as outlined in the rejection of claim 17 above. In the alternative, Gu also teaches the open circuit voltage measurement [para. 0053]. Second, Nivens in view of Gu and Logan does teach all limitations above, as outlined in the rejection of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795